85 F.3d 617
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard A. SMITH, Plaintiff-Appellant,v.Donald MYERS, Defendant-Appellee.
No. 96-6051.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 2, 1996.

Appeal from the United States District Court for the District of South Carolina, at Greenville.   Matthew J. Perry, Jr., Senior District Judge.  (CA-95-3129-6-OAK)
Leonard A. Smith, Appellant Pro Se.
D.S.C.
AFFIRMED AS MODIFIED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint styled pursuant to 42 U.S.C. § 1983 (1988).   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   To the extent that the district court relied on absolute immunity to dismiss the action, we note that because Appellant did not seek monetary damages, absolute immunity does not apply.  See Pulliam v. Allen, 466 U.S. 522, 541-42 (1984);  Timmerman v. Brown, 528 F.2d 811, 812 (4th Cir.1975).   However, because the district court correctly determined that this action would more properly be brought pursuant to 28 U.S.C. § 2241 (1988), we affirm the dismissal of the action with the modification that the dismissal be without prejudice.   See 28 U.S.C. § 2106 (1988).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED